Title: Thomas Jefferson to Stephen Cathalan, 2 August 1817
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


          
            Dear Sir
            Monticello
Aug. 2. 17.
          
          In my preceding letters I have expressed to you my expectation that some of my acquaintances who taste here the wines I get from you would probably begin the introduction of them by applications to you, and that I would make them known to you as worthy of attention and good service. mr David Higginbotham, a merchant of Richmond & friend of mine proposes to apply to you for some of the wine of Rivesalte of Roussillon, such as you have sent me, and perhaps for some others. I assure him because I am sure myself,
			 that you will have him furnished with the best and on the best terms.
          I take this occasion of going into the following explanation for your satisfaction as well as my own.   A few days ago a mr Valltone wrote me a line from the neighboring village of Charlottesville, calling himself your cousin, stating that he had been the bearer of a letter from you to me that he had inclosed it to me in one of his own from New york by mail, and was now proceeding to Tombigbee in the South. in the course of 27. years of unceasing and extensive correspondence thro’ our mail, I have never had a single letter miscarry. this circumstance as well as mr Valltone’s having separated himself from his letter, induced some doubt, and being in the moment of setting out on a visit to mr Madison, I did not answer the letter. on my return he called on me, and soon percieved my doubt. he appeared hurt, entered into conversation respecting you, by which I percieved you were not unknown to him, & therefore I loosened myself from my first reserve. he stated that his object in calling was to obtain such
			 information as I could give relative to the country he was going to. whether there were any other way in which I could have been useful to him, and which he might decline mentioning on percieving
			 that the want of his credentials was felt, I do not know; but this I can assure you that a letter from you delivered by a cousin of yours, would have commanded for him all the resources of which
			 I am
			 master. he was in good health, and proceeded on his journey; and I have thought it a duty to explain this transaction truly to you, that you might be assured I could not be wanting in attentions
			 or
			 services to any one connected with you and bearing unsuspected evidence of it. I salute you with constant affection & respect.
          Th: Jefferson
        